28 F.2d 1022 (1928)
UNITED STATES, Defendant, Appellant,
v.
J. Henry NEAL et al., Trustees, Plaintiffs, Appellees.
No. 2287.
Circuit Court of Appeals, First Circuit.
October 30, 1928.
J. Duke Smith, Sp. Asst. U. S. Atty., of Boston, Mass. (Frederick H. Tarr, U. S. Atty., C. M. Charest, and L. H. Baylies, all of Washington, D. C., on the brief), for appellant.
William Harold Hitchcock, of Boston, Mass., for appellee.
Before BINGHAM, JOHNSON, and ANDERSON, Circuit Judges.
PER CURIAM.
This case is governed by our decision of August 27, 1928, in Thomas W. White, Collector, v. Henry Hornblower et al., Trustees, 27 F.(2d) 777.
The judgment of the District Court is vacated, and the case is remanded to that court, with directions to enter judgment for the appellant.